EXHIBIT 10.1





THIRD OMNIBUS AMENDMENT TO
FOURTH AMENDED AND RESTATED RECEIVABLES
FUNDING AND ADMINISTRATION AGREEMENT
AND
THIRD AMENDED AND RESTATED RECEIVABLES
SALE AND SERVICING AGREEMENT


This THIRD OMNIBUS AMENDMENT (this “Amendment”), dated as of April 25, 2014, is
entered into by and among SIT FUNDING CORPORATION (the “Borrower”), SYNNEX
CORPORATION (“Synnex”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Committed
Lender, PNC, as Managing Agent for the PNC Lender Group, SUMITOMO MITSUI BANKING
CORPORATION (“SMBC”), as a Committed Lender, MANHATTAN ASSET FUNDING COMPANY LLC
(“MAFC”), as a Discretionary Lender, SMBC NIKKO SECURITIES AMERICA, INC. (“SMBC
Nikko”), as Administrator for the SMBC Discretionary Lender and as Managing
Agent for the SMBC Lender Group, LIBERTY STREET FUNDING LLC (“Liberty Street”),
as a Discretionary Lender, and THE BANK OF NOVA SCOTIA (“BNS”), as a Committed
Lender, as Administrative Agent for the Committed Lenders and Discretionary
Lenders, as Administrator for the BNS Discretionary Lender and as Managing Agent
for the BNS Lender Group and is the (i) SIXTH AMENDMENT TO THE FOURTH AMENDED
AND RESTATED RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT (as described
below) and (ii) NINTH AMENDMENT TO THE THIRD AMENDED AND RESTATED RECEIVABLES
SALE AND SERVICING AGREEMENT (as described below).
RECITALS
A.WHEREAS, the Borrower, PNC, SMBC, MAFC, SMBC Nikko, Liberty Street and BNS are
parties to that certain Fourth Amended and Restated Receivables Funding and
Administration Agreement, dated as of November 12, 2010 (together with all
exhibits and schedules thereto, and as heretofore amended, restated or
supplemented, the “RFA”);
B.    WHEREAS, each of the persons signatory thereto from time to time as
Originators, Synnex, in its capacity as servicer thereunder, and the Borrower,
as buyer are parties to that certain Third Amended and Restated Receivables Sale
and Servicing Agreement, dated as of January 23, 2009 (together with all
exhibits and schedules thereto, and as heretofore amended, restated or
supplemented, the “SSA”); and
C.    WHEREAS, the Borrower, PNC, SMBC, MAFC, SMBC Nikko, Liberty Street and BNS
desire to amend and modify certain terms of the RFA as hereinafter set forth and
the Borrower, Synnex and BNS desire to amend and modify certain terms of the
SSA, and to make certain other changes to the RFA, the SSA and the Related
Documents, as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 
 
 

709109919 10435078

--------------------------------------------------------------------------------



1.    Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Annex X to the RFA shall have the same
meanings herein as in Annex X to the RFA.
2.    Amendments to Annex X to the RFA and the SSA.
(a)    The definition of “Excluded Receivable” in Annex X to the RFA and the SSA
is hereby amended and restated in its entirety as follows:
“Excluded Receivable” shall mean (i) any Mexico Receivable or (ii) any
Receivable owing by the Obligor of an Originator (the “Reseller”) arising
directly as a result of a separate, but corresponding, Receivable originated by
such Reseller and where the Obligor of such Reseller (the “End User”) with
respect to such corresponding Receivable (x) has been instructed to make payment
of all amounts owing in respect of such Receivable owed by the End User to the
Reseller, directly to the Originator or the Borrower (which may be in the name
of the Reseller) and (y) is not relieved of its obligation with respect to such
Receivable unless and until payment of all amounts owing to the Reseller with
respect thereto is made directly to the Originator or the Borrower in accordance
with the terms of the sales contract or purchase order and other documents
between the Originator and the Reseller.
3.    Representations and Warranties. Each of Synnex and the Borrower represents
and warrants for itself as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing (except for
any filing required by federal securities laws), registration or qualification
with, any court or governmental authority or third party is required in
connection with the execution, delivery or performance by such Person of this
Amendment that has not already been obtained.
(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its organization documents or (ii)
violate, contravene or conflict in any material respect with any laws applicable
to such Person.
(e)    Immediately after giving effect to this Amendment, (i) the
representations and warranties of the Borrower set forth in the RFA and Synnex
set forth in the SSA shall be true

 
2
 

709109919 10435078

--------------------------------------------------------------------------------



and correct (other than any such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof, in which
case, such representations and warranties shall be true and correct as of such
other date) and (ii) no Termination Event or Incipient Termination Event shall
have occurred and be continuing.
4.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the RFA and the SSA shall remain in full force and
effect. After this Amendment becomes effective, all references in the RFA and
the SSA to “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the RFA or the SSA, as applicable, shall be deemed to be references
to the RFA and the SSA as amended by this Amendment. This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
RFA or the SSA other than as set forth herein.
5.    Effectiveness. This Amendment shall become effective as of the date hereof
(the “Effective Date”) receipt by the Administrative Agent of (i) counterparts
of this Amendment (whether by facsimile or otherwise) executed by each of the
other parties hereto and (ii) counterparts of the Fee Letter (whether by
facsimile or otherwise) executed by each of the other parties thereto.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
7.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
8.    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.
9.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the RFA or the SSA or any provision hereof or thereof.
[Signature Pages Follow]



 
3
 

709109919 10435078

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
SIT FUNDING CORPORATION,
as the Borrower


By:_/s/ Simon Y. Leung______________
Name: Simon Y. Leung
Title: Corporate Secretary




SYNNEX CORPORATION



By:_/s/ Simon Y. Leung______________
Name: Simon Y. Leung
Title: Corporate Secretary









709109919 10435078    S-1    Third Omnibus Amendment (Synnex)

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
as a Lender, as Administrator for
Liberty Street Funding LLC,
as Managing Agent for the
BNS Lender Group and
as the BNS Committed Lender




By: /s/ Diane Emanuel            
Name:     Diane Emanuel
Title:    Managing Director



LIBERTY STREET FUNDING LLC,
as a Lender and the BNS Discretionary Lender




By: /s/ Jill A. Russo                
Name:    Jill A. Russo
Title:    Vice President



THE BANK OF NOVA SCOTIA,
as Administrative Agent




By: /s/ Diane Emanuel            
Name:     Diane Emanuel
Title:    Managing Director









709109919 10435078    S-2    Third Omnibus Amendment (Synnex)

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as Managing Agent for the PNC Lender Group


By: /s/ Mark Falciane                
Name:    Mark Falciane
Title:    Executive Vice President



PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as the PNC Committed Lender


By: /s/ Mark Falciane                
Name:    Mark Falciane
Title:    Executive Vice President








709109919 10435078    S-3    Third Omnibus Amendment (Synnex)

--------------------------------------------------------------------------------




SMBC NIKKO SECURITIES AMERICA, INC.,
as Administrator for
Manhattan Asset Funding Company LLC
and as Managing Agent for the
SMBC Lender Group


By: /s/ Yukimi Konno                
Name:    Yukimi Konno
Title:    Executive Director




SUMITOMO MITSUI BANKING CORPORATION,
as a Lender and the SMBC Committed Lender


By: /s/ Hiroyuki Suzuki            
Name:    Hiroyuki Suzuki
Title:    Executive Director




MANHATTAN ASSET FUNDING COMPANY LLC, as a Lender and
the SMBC Discretionary Lender


By:    MAF RECEIVABLES CORP.,
its sole member




By: /s/ Dewen Tam                
Name:    Dewen Tam
Title:    Vice President

709109919 10435078    S-4     Third Omnibus Amendment (Synnex)